DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1 and 3-20 are pending and examined herein per Applicant’s 09/23/2021 filing.  Claims 1, 3, 6, 13, 16, and 17 are amended. Claim 2 is canceled.

Response to Amendment
Applicant’s amendments overcome the 35 USC 103 rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action, have been fully considered but they are not persuasive. In the interview on 09/02/2021 is was verbally agreed that the amendments would overcome the rejection; however upon further review and consideration it has been determined that the rejection should be maintained.  See the updated reject below for more detailed explanation of why the claims are still found to be an abstract idea without practical application or significantly more than the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1 and 3-12 are to a method (process). Claims 13-16 are to a computing device (machine). 
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:

receiving, by a computing device comprising a processor device, via a meeting invite interface presented on a display device, a request to schedule a compute instance to be provisioned for use during a meeting identified in the meeting invite interface;
reserving the compute instance for use during the meeting among a predetermined maximum quantity of compute instances permitted to be in a provisioned state at a same time;
causing the compute instance to be provisioned at a predetermined time prior to a meeting start time; 
obtaining an address of the compute instance that identifies a location of the compute instance prior to the meeting start time; and
deleting the compute instance at a predetermined time after a meeting end time.

This claim is read in light of the specification, specifically paragraphs [28]. The claims are silent on how the steps are carried out, e.g. by a computer (statutory) or a human using the computer as a tool (non-statutory).  The broadest reasonable interpretation of the claims are found to be a human using the computer as a tool.  Where these steps amount to certain activities between a person and a computer, where the user makes all the decisions external to the claimed system and the computer simply acts as a tool to carry out those predetermined decisions. 
The specification states, “schedule compute instance window 58 also includes an instance type control 62 that allows the user 14 to select a type of compute instance 26 that is to be provisioned . . . the user 14 has indicated that the compute instance 26 should be deleted 30 minutes after the time identified in the end time and date control”.  [28]
However the claims can also be interpreted in light of paragraphs [17] and [29]. The relevant portion is “examples disclosed herein implement concurrent meeting and automatically provisioned and ready for use at the time of the meeting.” [17] And “provisioning profile identifies one or more packages that are to be installed on the compute instance 26. Selection of one or more of the profile controls 66-1 - 66-3 causes a corresponding one or more provisioning profile identifiers to be communicated to the meeting task 20. The meeting task 20 then causes the one or more packages that correspond to the selected provisioning profile(s) to be automatically installed on the compute instance 26 at the time the compute instance 26 is provisioned” [29].
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the receiving step, which is found to be insignificant extra solution active of data gathering/entry (pre-solution activity).   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional steps of the claim are found to be insignificant extra solution activity thus they cannot transform the identified abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

The dependents claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Where claim 3 further adds to the abstract idea of organizing human activity by allowing the user through the interface to establish a meeting end time and a compute instance deletion time.
Where claims 4 and 14 further add to the abstract idea of organizing human activity by allowing the user through the interface to establish a meeting start time and the time when a compute instance is to be loaded.
Where claims 5-7, 10, 12, and 15 further adds to the abstract idea in that the computer simply acts as a tool to carry out those predetermined decisions.
Where claims 8-9 and 16 are found to be sending steps that are well-understood, routine, conventional activity.  Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Where claim 11 is found to be presenting (displaying) steps that are well-understood, routine, conventional activity.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brandy et al (US 2018/0314821 A1) teaches a container comprising an isolated computing session is associated with a project. One or more users associated with the container can access the container across multiple usage sessions as the container keeps data, applications, and so on for the project together. The container can comprise multiple layers that require user authentication to access.
Kumar (US 2017/0118165 A1) teaches a system and method for interactively sharing and synchronizing information by providing controlled information sharing among a plurality of users with different electronic contact types using network-based communication between a plurality of client 
Akiyama et al (US 2009/0249340 A1) teaches a computer systems, methods and computer program products for managing progress of a plurality of tasks associated with respective configuration items. The configuration items are included in a system defined by a digital design specification. In one embodiment of the invention, a computer system includes a repository for holding a data set representative of at least one predetermined attribute of a configuration item and a relation between the configuration item and another configuration item, data regarding tasks, and association data for associating the configuration item and at least one task; and a discovery unit for detecting data regarding the configuration item.
Brandy et al (US 2018/0357440 A1) teaches a personalized containers for use at a public device are provided. A container can be personalized based on a multitude of factors including a profile associated with a user, a profile associated with the public device, a time of day, and a file accessed. The container can be used to access one or more sensitive files or programs associated with 
Toshima et al (US 2009/0106836 A1) teaches equipment monitoring server 13 stores an ID number of the computer 11 having the unusable application installed therein, the uninstalled unusable application, and an uninstallation date and hour in the hard disk (the unauthorized-operation-history storing means).
Behrendt et al (US 2012/0151272 A1) teaches time current state information of the finite state machine instance is logged in the persistent storage and the finite state machine instance is deleted.
Bookspan et al (US 6,629,129 B1) teaches virtual meeting application is invoked through an application interface that is exposed by the virtual meeting application in a global name space. The application interface may be associated with a predefined mode that specifies which of the user interface components provided by the virtual meeting application will be displayed in a manner that appears to be part of the primary application's user interface and which of the virtual meeting user interface components will be suppressed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623